Exhibit 32 CERTIFICATION UNDER SECTION -OXLEY ACT OF 2002 (UNITED STATES CODE, TITLE 18, CHAPTER 63, SECTION 1350 ACCOMPANYING ANNUAL REPORT ON FORM 10-K OF CENTERLINE HOLDING COMPANY FOR THE YEAR ENDED DECEMBER 31, 2008 In connection with the Annual Report of Centerline Holding Company (the “Company”) on Form 10-K/A (Amendment No. 2) for the year ending December 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Marc D. Schnitzer, Chief Executive Officer of the Company and I, Robert L.
